I am obliged to dissent from the opinion of the majority in its holding that the adopted daughter of Sheldon, the son of the testatrix, is included among his "lawful children" and if he leave none to the "lawful issue" of her son King as provided in articles second and ninth of the will of the testatrix, and in its holding that the adopted daughter of Sheldon is included among the children of "my sons Sheldon and King" as provided in article third of her will. The determination of whether the adopted daughter was intended to be included by the testatrix among the "lawful children" or "the lawful issue" of Sheldon depends upon the ascertainment of the testatrix's intention at the time she made her will from its terms read in the light of the circumstances then surrounding the testatrix.
There is nothing in this will which gives the slightest indication that the testatrix had in mind the possibility of the subsequent adoption of a child by either of her sons, or that she intended to include an adopted child of one of her sons among the "lawful children" or "lawful issue' who were the objects of her bounty. She had two sons, King, who had three children, and Sheldon, who had one child, living at her death on December 12th, 1928, and each child was living at the making of her will on November 16th, 1926. The only fact appearing in the stipulation of facts which bears *Page 15 
even remotely upon the question, whether the testatrix intended to include an adopted child in these provisions of her will is the fact that about five months after the execution of her will and twenty months prior to her death her son Sheldon and his wife legally adopted a daughter with the knowledge and approval of the testatrix. The opinion of the court assumes that the testatrix must have known that the adopted child in legal relation stood upon an equality with the natural child of Sheldon and that her failure to change her will during these twenty months, thus depriving the adopted daughter of participation in her bounty, is an indication of her intention not to deprive her of sharing in her bounty. We think the opposite conclusion is the true one, if it were possible for a lay-woman to make, unaided, the two assumptions my brethren require her to make. The legitimate inference to be drawn is against the position that the testatrix would have changed her will if this had not been her intention. If she inserted these provisions intending to include an adopted child there was no occasion to change her will. If at execution she did not intend this, and later learned of the adoption and approved of it and did not change her will so that it might include this adopted daughter of her son, a strong inference arises that she did not so desire or else neglected to make her will accord with her intention. If the testatrix desired this adopted daughter of her son to share in her bounty she would have changed her will to so provide, unless delay, illness, negligence or the like had prevented its change. If she must be presumed to have known the law of adoption and to have used the terms "lawful child" and "lawful issue" as including a child by adoption she must also be presumed to have known that the only decision upon this point in this jurisdiction up to that time had determined, *Page 16 
"but we do not think such a presumption can arise from the mere asumption of knowledge of the law of adoption." Middletown Trust Co. v. Gaffey,96 Conn. 61, 71, 112 A. 660. The argument assumes that which is to be ascertained, namely, that the testatrix intended to include the adopted child among the beneficiaries under these provisions of the will. These assumptions require the ignoring of the necessary inferences from the facts before us. The testatrix never had the question of a possible subsequent adoption before her when she drew her will. The will bears plain witness of the skill of its draftsman. If he had contemplated the fact of an adoption and the testatrix had intended the adopted child to share in these provisions of her will it cannot be doubted that the draftsman would have made clear the testatrix's intention. The failure of the draftsman to use any language bearing this import is strongly indicative that the testatrix did not intend this contingency when she made this will. If the testatrix desired the adopted daughter of her son to share in her bounty there would have appeared in this record some fact or declaration expressive of her then intention.
A third reason advanced by my brethren is that unless these provisions of the will be construed to include the adopted daughter the burden of her care must be imposed upon her lawful father Sheldon and he be unable to use the income of these funds for her support although they will more than suffice for his natural child; and further that this will destroys the scheme of equality among the children of each son which the will contemplates and that a construction which would make the benefits reciprocal for each child, whether by blood or adoption, would be in harmony with the general plan of the will. The argument assumes that the adopted child must have been *Page 17 
within the testatrix's intention; it proceeds: if one of the sons of the testatrix should, after the making of the will, adopt a child, in order to preserve the scheme of equality of the will and save her father from the burden of her support, it must be held that the testatrix intended to include the adopted daughter as one of the "lawful children" and "lawful issue" in these provisions of the will. Again, the argument assumes that which we are to ascertain. Its statement is its own refutation.
A fourth reason relied upon in the opinion of the court consists of two testamentary rules of construction, one, that heirs at law are not to be disinherited unless the intent to do so is clear and strong, the other, where the meaning of a provision in a will is in doubt that construction will be adopted which most nearly conforms to the statute of distributions. Neither rule has any relation to the ascertainment of this testatrix's intention at the time of execution of her will. The fifth reason upon which the court rests its conclusion that the testatrix intended to include an adopted child in articles second, third and ninth is that the testatrix must be assumed to have made her will in the contemplation of our adoption statute, which is broad and comprehensive in its terms, and that such statutes of adoption are generally held to intend to include a child of adoption within the term "child or children." But the opinion does not hold that this testatrix must be held to have intended to include within these provisions this adopted daughter. It merely holds, in reliance upon Middletown Trust Co. v. Gaffey, supra, at page 71, that the existence of the statute "is one of the facts to be considered among the circumstances and environment surrounding him [the testator]."
It is quite true that it is one of the factors to be considered, but by itself it will not determine the testatrix's *Page 18 
intention. Let me quote the whole of the passage from which the majority opinion quotes these two lines: "If this presumption were ever to arise, it would be out of a statute as broad as ours. But we do not think such a presumption can arise from the mere assumption of knowledge of the law of adoption. The existence of the adoption law, being part of the law at the time the testator executed the will, is one of the facts to be considered among the circumstances and environment surrounding him. The terms of the will, read in the light of the circumstances, are the source of the intention of the testator. This is an inference to be drawn from all the facts; it may not be drawn from the single fact of the existence of a broad law of adoption. The better authority accords with this view." The controlling principle which was decisive of that case was this: Where a testator makes a devise over from his own child to a child's child and the intention is not otherwise disclosed in the will, read in the light of the surrounding circumstances, the law raises a presumption that the testator intended a child of his own blood and did not intend his bounty to go to a stranger to his blood. We quote from this case at pages 66 and 69: "The term `issue,' in a will, is to be construed as a word of purchase, unless it appears from the context and surrounding circumstances to have been used as one of limitation. Its primary, and therefore presumptive, meaning, when used as a word of purchase, is heirs of the body, and includes descendants in every degree. But when the intention of the testator, as evinced by the context and surrounding circumstances, indicates that he used the word `issue,' not in its larger significance, but in its more restricted sense, it will be construed so as to effectuate the testator's intent and to be synonymous with children or grandchildren.Bartlett v. Sears, 81 Conn. 34, 39, 70 A. 33; *Page 19 Hoadley v. Beardsley, 89 Conn. 270, 277, 93 A. 535;Mitchell v. Mitchell, 73 Conn. 303, 47 A. 325. . . . The testator exercises his right to dispose of his entire estate, and his will in its entirety makes clear his intention that only the children of his blood and the children of their blood should enjoy his bounty." The same presumption governs in the case before us. The entire scheme of this will is in harmony with this presumption and is indicative of the testatrix's intention to pass on her property to her own blood — her own lineal descendants.
In my opinion this case should be decisive of this point. Counsel for the adopted child assert thatAnsonia National Bank v. Kunkel, 105 Conn. 744,136 A. 588, is substantially similar in its facts to this case. They misread that case. There the sister of the testator, having had no child, adopted a child who was always known by her adopted mother's name until her marriage seventeen years later. The testator approved of the adoption and acted as godfather at her baptism in St. Augustine's Roman Catholic Church. He was on intimate terms with his sister and often visited her, at which times this daughter was generally present. He was always on affectionate terms with her and expressed his fondness for her and frequently visited at her home, always made her Christmas presents and visited her when she was in the hospital, making a gift of money to her. The testator gave certain real estate to his sister for her life use, and devised it at her death to "her children living at her death, to be theirs absolutely." The sister was then sixty-one years of age, no child had been born to her. For twenty-four years this adopted daughter had been a loved member of this family and treated as a daughter of this sister. These and other circumstances, which the opinion fully presents, required us *Page 20 
to hold that this testator used the word "issue" to include the adopted daughter among the "children" of his sister.
In article second the testatrix upon the death of her son Sheldon gave the principal of the one half to his lawful child or children, or if he leaves no lawful child, then to the "lawful issue" of her son King. She makes a similar disposition of the other half to the lawful children of King and if he leaves none to the "lawful issue" of her son Sheldon. In article ninth the testatrix makes like devises and bequests. If either son die leaving no child but leaving grandchildren, they will not take if lawful child or children have their primary meaning. This is a disposition which would defeat the entire scheme of the testatrix's will and manifestly be antagonistic to her intention. By "lawful child or children" of her sons the testatrix intended to use children in place of "issue." By no other construction could the main purpose of her will be carried out and the lawful issue of her sons receive in equal portions her devise and bequest. The same construction must be accorded to "lawful child or children" as used in article ninth, the residuary article. If used in their primary sense, the grandchildren would be disinherited and the devise and bequest go to the "lawful issue" of the other son. A like result would follow in the case of the "lawful child or children" of King.
In article third the testatrix gave and bequeathed the life use of a fund in trust and upon the death of the one having this use she gave the principal of the fund to her husband and if he be dead "to the children of my sons." What has been said as to articles second and ninth is equally applicable and controlling as to article third. There is nothing to indicate that the testatrix intended this adopted daughter to be included *Page 21 
among "the children of my sons." Children in this article does not have its primary meaning but must as in articles second and ninth be held to be used in place of issue, otherwise in the event that none of these children survived the testatrix but left grandchildren these would be disinherited so far as dependent upon this article, and this property then fall in the residue and go ultimately to the issue to whom we think the testatrix intended it to go when she used children in place of issue. This might produce a good result but by a devious route which the testatrix could not have contemplated, much less her skilled draftsman. The testatrix in the event each son leaves no child surviving him devises and bequeaths in article second one half of the $100,000 fund in trust and in article ninth, one half the residue to the "lawful issue" of her other son and my brethren answer that the gift over in these articles to the "lawful issue" upon the stated contingency includes the adopted daughter. The testatrix's mother devised and bequeathed the life use of the property which she received from the estate of her husband to the testatrix with power to dispose of the same by will. It was within her power to dispose of this to whomsoever she desired. The testatrix exercised this power in article sixth by devising and bequeathing to the "lawful issue" of her sons the property delivered to her "as the property which my mother received from the estate of her husband, my father." My brethren answer that the "lawful issue" of her sons did not include the adopted daughter. That is, the term "lawful issue" includes in articles second and ninth the adopted daughter and does not include her in the sixth article. In each of these three instances this term cannot be construed to mean other than descendants in any degree; in two of the instances my brethren hold that descendants of any degree *Page 22 
include the adopted daughter while in the other they hold that descendants of any degree cannot have this meaning. I am unable to comprehend this distinction after having given careful consideration to this part of the opinion. The gifts in articles second and ninth to the "lawful child or children" of Sheldon and King have a like meaning with the gift in article sixth to the "lawful issue" of Sheldon and King and neither can be construed to include the adopted daughter.
It is a rule of construction, often recognized by us, that a term used in a will by a testator more than once must be presumed to have been used in the same sense, unless it clearly appears to have been used with a contrary meaning. Hoadley v. Beardsley, 89 Conn. 270,278, 93 A. 535; Pease v. Cornell, 84 Conn. 391, 399,80 A. 86; Beardsley v. Johnson, 105 Conn. 98, 107,134 A. 530.
I agree in the answer made by the court to this question concerning article sixth, but for the reasons given herein in construing articles second and ninth. If the answer of the court to this question is correct, it seems to me clear that the construction of the same term, "lawful issue," in articles second and ninth, must be incorrect.
Second. I give, devise and bequeath to my trustees hereinafter named, or to the survivor or successor of them, or to either of them who may qualify and act, the sum of one hundred thousand dollars ($100,000), in trust to invest the same and keep the same invested, and pay over the income therefrom to my husband, Herbert W. Shuttleworth, in quarterly payments during his natural life. On the death of my said husband, said principal sum shall be divided into two portions, and thenceforward my trustees, or the survivor or successor of them, shall invest the principal of one of said portions and keep the same invested during the lifetime of my son Sheldon, and pay over the income therefrom in quarterly payments during the natural life of my son Sheldon, to his lawful child or children, in equal shares, and upon his death, to pay over the principal of said portion to his lawful child or children, in equal shares, or if he leaves no lawful child, then to and among the lawful issue of my son King, in equal shares, per stirpes and not capita; the other of said portions, after the death of my said husband, shall be invested by my said trustees or trustee, or the survivor or successor of them, who shall keep the same invested and pay over the income therefrom in quarterly payments during the lifetime of my son King, to his lawful child or children, in equal shares, and on the death of my son King, to pay over the principal of said portion to the lawful child or children of my son King, in equal shares, or if my son King leaves no lawful child, then to and among the lawful issue of my son Sheldon, per stirpes and not per capita.
"Third. I give and bequeath to my trustees hereinafter named, or to the survivor or successor of them, or to either of them who may qualify and act, the sum of twenty-five thousand dollars ($25,000), in trust, to invest the same and keep the same invested, and to pay over the income therefrom, to Edna K. O'Sullivan, of Newport, Rhode Island, in quarterly payments during her natural life, and on her death to pay over the principal to my husband, or if he be then dead, to the children of my sons Sheldon and King, per stirpes and not per capita.
"Sixth. I exercise the right and power conferred upon me under the will of my mother, Elizabeth F. King, dated the twenty-first day of July, 1914, as follows: Aside from the sum of one hundred thousand dollars ($100,000) given to me absolutely under the terms of the said will, and aside from the property which I received under the trust deed executed by my mother to The Union and New Haven Trust Company, as trustee, dated April 8, 1915, I give, devise and bequeath to the lawful issue of my sons, Sheldon and King, the property which was delivered to me by The Union and New Haven Trust Company, as administrator cum testamento annexo of my mother, on June 12, 1923, as the property which my mother received from the estate of her husband, my father. If any of the said property is reinvested during my lifetime, the reinvestment shall take the place of the property so delivered to me.
"Ninth. All the rest, residue and remainder of my property, real and personal, wheresoever situated, shall be divided into two portions, one of said portions I give, devise and bequeath to my trustees hereinafter named, or to the successor or survivor of them, or to either of them who may qualify and act, in trust, to invest the same and keep the same invested, and to pay over the income therefrom during the lifetime of my son Sheldon, in quarterly payments, to his child or children, in equal shares, and on the death of my son Sheldon, to pay over the principal to the lawful child or children of my son Sheldon, or if my son Sheldon leaves no lawful child, then to and among the lawful issue of my son King, per stirpes and not per capita; the other of said portions, I give, devise and bequeath to my trustees hereinafter named, or the successor or survivor of them, or to either of them who may qualify and act, in trust, to invest the same and keep the same invested and to pay over the income therefrom to the lawful child or children of my son King, in equal shares, during his natural life, in quarterly payments, and on his death to pay over the principal to his lawful child or children, in equal shares, or if he leaves no lawful child or children, then to and among the lawful issue of my son Sheldon, in equal shares, per stirpes and not per capita."